| MURRAY, J.,
Concurring with Reasons.
I concur in the result because I find no material distinction between this case and Anderson v. Norfolk Southern Railway Company, et al., which this court recently decided and which is relied upon by the majority herein. However, I note that in both Anderson and the instant case, I believe the court is imposing an 1 ^additional and unduly harsh burden upon the plaintiff by requiring that his counsel make a second inquiry to the clerk of court (before the expiration of the ninety-day time period) as to why counsel’s initial, timely request for service has not yet been acted upon by the clerk of court.